Title: To Alexander Hamilton from Jeremiah Olney, 19 May 1792
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, May 19, 1792. “Having been under the disagreeable necessity of putting in suit another of Welcome Arnold Esquire’s Bonds, … I wish to be informed, whether the directions, contained in your Letter of the 6th of July 1791, to notify other Collectors of his delinquency, was intended as Instructions for my conduct thereafter on similar occasions; or whether I am to omit giving the Notice, on putting any Bond in Suit, until I receive your Orders to do it? …”
